DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions and Status of Claims
Applicant’s election without traverse of Group I, claims 1-6, drawn to a method of manufacturing, in the reply filed on May 25, 2022 is acknowledged. Claim 7 and Claims 8-11, drawn to a rotating component and drawn to a measuring system, respectively, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions Group II and Group III, respectively, there being no allowable generic or linking claim. 
Claims 1-11 are pending, and Claims 1-6 are currently being considered in this office action.
Priority
Applicant’s claim to foreign priority in application no. FR1760603, filed November 10, 2017, is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and dependent claims thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear from the claim language what the hardness and the density of the material of the formed component would be in comparison to the magnetic material. Specifically, the claims require that the material of the formed component comprise the magnetic material in the at least predefined zone, but the claim refers to the hardness and density of the magnetic material in comparison to that of the material of the formed component, which already comprises the magnetic material. It is unclear if the density and hardness of the material of the formed component is a composite density and composite hardness of all the materials which make the formed component, including the magnetic material, or not. Examiner interprets the density and hardness of the material of the formed component to be a composite density and composite hardness of all the materials which make the formed component.
Claim 1 recites the limitation "the powder" in line 5. There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear if the powder is referring to the material in powder form, or a different powder.  
Regarding Claim 5, it is unclear, because of the usage of term ‘preferably’, if sintering or laser melting are required for the additive manufacturing process. Examiner interprets that the features of sintering and laser melting are not required for the additive manufacturing process to read on the claimed limitations.
Regarding Claim 6, it is unclear what the term ‘it’ is referring to. Examiner interprets ‘it’ to mean the formed component.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto (previously cited, US 20040149357 A1).
Regarding Claim 1, Kakimoto discloses a method for manufacturing a rotating component (see para. [0003]), rotating about an axis (see Fig. 6-13 and para. [0100]), comprising:
a step of producing a formed component from a material in powder form (see para. [0003]),
a step of obtaining the rotating component from the formed component (see para. [0027]; see also para. [0100] and Fig. 6-13), and
wherein the method comprises:
a step of incorporating a magnetic material into the powder during the production of the formed component (see para. [0109]), 
in at least one predefined zone of the formed component, called the magnetized zone (see Fig. 6-13 wherein hard magnetic material would be in the magnetized zone).

Kakimoto further discloses wherein the magnetic material has the following characteristics
 having a magnetic remanence (Br) greater than or equal to 0.1T (see para. [0178]), and
a Curie temperature greater or equal to 250C (see para. [0209]).
Kakimoto discloses wherein the magnetic material has a density 80 to 120% of the density of the formed component (see Fig. 7, see para. [0141] and para. [0234]). One of ordinary skill in the art would appreciate that Kakimoto discloses a component formed from hard and soft magnetic material, wherein the hard magnetic material may be the R-Fe-N-H system, such as Sm-Fe-Co-Mn-N-H, and a soft magnetic material may be, for example, an Fe material, Fe-Co material or Si steel. One of ordinary skill in the art would appreciate that the magnetic material would therefore comprise a density which is within 75-125% and 80-120%, of the form component as a whole, and also the soft magnetic layer (see para. [0032] which discloses densities substantially similar to that of Fe). One of ordinary skill in the art would appreciate Fe-based materials and steel to have densities within the claimed range to the magnetic material of Kakimoto. 
While Kakimoto does not expressly disclose the hardness of the magnetic material or the formed component comprising the magnetic material, it would be obvious to one of ordinary skill in the art that the magnetic material comprises a hardness between 75-125% of the hardness of the material of the formed component. Specifically, one of ordinary skill in the art would appreciate that the hardness of the disclosed permanent magnet composition comprises a hardness which is within 75-125% the hardness of the soft magnetic materials also disclosed by Kakimoto (see para. [0141]). For example, Sendust, a well-known Fe-based soft magnetic material commonly used for rotor cores, comprises a hardness which is particularly similar to the hardness of a typical Sm-Co permanent magnet.
Further, Kakimoto discloses wherein the (magnetic zone) magnetic material forms at least 80% of the formed component (whole of solid material) (see para. [0108]). Kakimoto also shows an example wherein a hard magnetic layer is substantially larger than the soft magnetic layer (see Fig. 1). Because the hardness of the formed component would be considered the composite hardness of both the soft and hard magnetic layers, for a formed component which comprises by volume mostly the hard magnetic layer or hard magnetic composition, it would be obvious that the hardness of the magnetic material comprises 75-125% of the hardness (composite hardness) of the formed component (see 112b rejection above).

Regarding Claim 2, Kakimoto discloses wherein the magnetic material is samarium-cobalt or neodymium (see para. [0234] and para. [0005] and para. [0010]).

Regarding Claim 3, Kakimoto discloses wherein the magnetic material is incorporated in particles or a pellet form (see para. [0003] and para. [0024]).

Regarding Claim 6, Kakimoto discloses wherein the step of obtaining the rotating component comprises a step of machining the formed component and/or a step of assembling it with another component so as to form the rotating component (see para. [0152] disclosing machining the formed component; see para. [0211] wherein formed component is assembled to be a rotary machine rotor, for example; one of ordinary skill in the art would appreciate that assembly to form a rotary machine rotor would require assembly of the formed component with other components).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto, as applied to claim 1 above, in further view of Yamaguchi (US 5162685 A).
Regarding Claim 4, Kakimoto discloses wherein the magnetized zone is a zone of the component corresponding to an eccentric zone of the axis of the rotating component (see Fig. 6-13 showing magnetized zones which are eccentric to the axis of the rotating component). Further, Yamaguchi discloses substantially the same design (see Fig. 5(a) which is substantially similar to Fig. 6 of Kakimoto), wherein the permanent magnet portions are eccentric outer peripheries. Yamaguchi teaches that this design is well-known in the art in order to produce flux densities with a sinusoidal waveform distribution (see Col. 1, lines 27-37). 
Thus, one of ordinary skill in the art would appreciate that design and rotating component of Kakimoto comprises magnetized zone which correspond to an eccentric zone of the axis of the rotating component. Further, it would be obvious to one of ordinary skill in the art to have the magnetized zone be eccentric to the axis of the rotation component in order to produce a sinusoidal waveform, as taught by Yamaguchi (see teaching above). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto, as applied to claim 1 above, in further view of Sullivan (US 10759084 B1).
Regarding Claim 5, Kakimoto discloses powder metallurgy techniques to form the rotating component, such as shock consolidation, but does not disclose wherein the step of producing the rotating component from the powder and the integration of the magnetic material are carried out by additive manufacturing.
Sullivan teaches an improved technique comprising a combination of shockwave consolidation with additive manufacturing in order to produce more complex shapes and sizes of parts with varying compositions and multifunctional properties, which are otherwise not possible or difficult to manufacture with shock and explosive consolidation alone (see Col. 1, lines 42-44; see Col. 6, lines 15-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the combination technique of Sullivan, which incorporates both shock consolidation and additive manufacturing, to form the rotating component for the invention disclosed by Kakimoto. One would be motivated to do this in order to create a wider arrange of shapes, sizes, and compositions of rotating components, and those which may have functional composition attributes (see teaching by Sullivan above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chu (US 20030048024 A1): teaches an eccentric permanent magnet zone in a rotor in order to produce a sinusoidal flux distribution, and therefore reduce excessive cogging torque and to simplify the winding work of a motor (see para. [0010]).
Simon (US 20170154713 A1): teaches a similar design wherein a rotor with magnetized ‘zones’ are additively manufactured by sintering or laser melting (see Fig. 14; see para. [0149]; see para. [0013]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735